       Case 1:20-cv-11283-ADB Document 116-2 Filed 07/14/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE; and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

               Plaintiffs,

        v.

 UNITED STATES DEPARTMENT OF
                                                         Civil Action No. 1:20-cv-11283-ADB
 HOMELAND SECURITY; U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director of U.S.
 Immigration and Customs Enforcement,

                Defendants.


                                    [PROPOSED] ORDER

       Plaintiffs’ motion for leave to file a reply in support of their motion for a preliminary

injunction is hereby GRANTED. Counsel shall file the reply brief.

       SO ORDERED.



                                               ________________________________________
                                               HON. ALLISON D. BURROUGHS
                                               United States District Judge

 Boston, Massachusetts
 Date:
